Filed by Valley National Bancorp Pursuant to Rule 425 under the Securities Act of 1933 And deemed filed pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company:Greater Community Bancorp Commission File No. 000-14294 Set forth below is a press release issued by Valley National Bancorp on May 27, FOR IMMEDIATE RELEASE CONTACT: Dianne M. Grenz First Senior Vice President Director of Public & Shareholder Relations 973-305-3380 VALLEY NATIONAL BANCORP RECEIVES OCC APPROVAL FOR THE
